Citation Nr: 1228981	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-49 059	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The record reflects that the Veteran served on active duty from June 1943 to March 1946, and died in July 1993.  The appellant is the Veteran's widow.

This matter was received the Board of Veterans' Appeals (Board) from Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  It is on appeal from an April 2010 decision of the RO in St. Paul, Minnesota. 


FINDINGS OF FACT

1.	The record reflects that the Veteran in this case served on active duty from June 1943 to March 1946.  The appellant is the Veteran's widow.

2.	In July 2012 the Board was notified by RO that the appellant died in July 2012; the appellant's death was confirmed by an obituary received in July 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  







ORDER

The appeal is dismissed.



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


